Citation Nr: 0430069	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-20 507	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include disabilities to the cervical, thoracic, and lumbar 
spines.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a rating in excess of 30 percent for major 
depression.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a left distal radius fracture.

6.  Entitlement to a rating in excess of 10 percent for a 
left wrist surgical scar.

7.  Entitlement to a compensable rating for a left hip donor 
site scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979 and had additional military reserve 
service.  He sustained injuries in the line of duty on August 
5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998, December 1999, and 
November 2003 rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran's February 2004 
correspondence may be construed as a claim for entitlement to 
a total disability rating based upon individual 
unemployability.  This matter is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in August 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2004).  The Board notes that documents of record 
show the veteran is receiving Social Security Administration 
(SSA) disability benefits.  Any pertinent evidence associated 
with the SSA disability claim must be obtained to assist the 
veteran in supporting his claims.  Therefore, these matters 
must be remanded for further development.

The Board also notes that the regulations for the evaluation 
of skin disabilities under 38 C.F.R. § 4.118 were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The veteran's increased rating claims have 
not been considered in light of these revised criteria and 
that pertinent findings of an October 2003 VA examination 
were not addressed in a supplemental statement of the case.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  All applicable laws and 
regulations must be considered.  The 
increased rating claims concerning left 
wrist and left hip scars must be 
considered in light of the revised 
regulatory provisions of 38 C.F.R. 
§ 4.118 (2004).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



